 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RONALD LEE CANADA,                                No. 2:17-cv-1235 DB P
12                       Plaintiff,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    HEIKEL, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. Plaintiff alleges defendants refused to provide him with medical care in violation of his

19   Eighth Amendment rights and retaliated against him in violation of his First Amendment rights.

20   Plaintiff has consented to Magistrate Judge jurisdiction over this action pursuant to 28 U.S.C. §

21   636(c). (ECF No. 12.)

22          By order dated October 3, 2018, the court screened and dismissed the complaint for

23   failure to state a claim. (ECF No. 14.) Plaintiff was directed to file an amended complaint within

24   thirty days and warned that failure to file an amended complaint could result in dismissal.

25   Thereafter, plaintiff did not file an amended complaint.

26          By order dated November 26, 2018, plaintiff was ordered to dismiss this action or file an

27   amended complaint within fourteen days. (ECF No. 17.) Plaintiff was again warned that failure

28   to comply with the court’s order may result in a recommendation that this action be dismissed.
                                                       1
 1   Those fourteen days have passed and plaintiff has not filed an amended complaint, notified the

 2   court he wishes to dismiss this action, or otherwise responded to the court’s order.

 3            Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall randomly

 4   assign a district judge to this action.

 5            IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

 6   Local Rule 110; Fed. R. Civ. P. 41(b).

 7            These findings and recommendations are submitted to the United States District Judge

 8   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days

 9   after being served with these findings and recommendations, plaintiff may file written objections

10   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

11   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

12   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

13   (9th Cir. 1991).

14   Dated: December 18, 2018

15

16

17

18   DLB: 12
     DLB1/prisoner-civil rights/cana1235.fsc
19

20
21

22

23

24

25

26
27

28
                                                       2
